DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-19 are objected to because of the following informalities:
In claim 19, the term "wherein the first enclosure at least one cavity comprises" should be "wherein the first enclosure having at least one cavity, wherein the at least one cavity comprises" (emphasis added) due to improper grammar.
In claim 18, the term "the second housing" should be "the housing" (emphasis added) since line 2 of claim 18 recites “a housing” for a first time.
In claim 18, the term "a intercalated volume" should be "an intercalated volume" (emphasis added) due to improper spelling.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a ventilation device” in claim 6 and “a circulation device” in claims 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim limitations “a ventilation device” in claim 6 and “a circulation device” in claims 17-18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Para. 0071 of the instant specification states “a ventilation device 15 configured to ensure a movement (or agitation) of the air or gas in said intercalated volume”. However, it does not clearly describe what exactly constitute “a ventilation device” and “a circulation device”. Is “ventilation device” and “a circulation device” a fan? Is “ventilation device” and “a circulation device” a channel?

Therefore, the claims 6 and 17-18 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dirk – DE102012216868 (English Translation) and further in view of Kukin – SU 1237923 A1 (English Translation).
As to claim 1, Dirk teaches a leak detection device (fig.2) comprising: at least one enclosure 370 operable to receive an element 140 to be tested ([0035], [0040] and fig.2-3: a temperature compensation device 370 corresponds to “at least one enclosure” operable to receive a test specimen 140, which corresponds to “an element to be tested”); measuring module 250 operable to measure at least one physical quantity in relation to a leak level (fig.2: a differential pressure test device 250 or differential pressure sensor is intended for a leak test of test objects by means of a differential pressure test; differential pressure corresponds to “at least one physical quantity”, which in relation to a leak test); at least one aeraulic connection 262, 264 connecting said at least one enclosure 370 to said measuring module 250 (fig.2 and [0036-0037]: hose line 262, 264 corresponds to “at least one aeraulic connection”); 
Dirk does not explicitly teach characterized in that at least one of said at least one enclosure 370 or said module 250 further comprise thermal insulation and are thermally insulated.
([0006-0007]).
Since Dirk also teaches pressure hoses from the differential pressure test device 250 to the chambers 110 and 130 (or first enclosure 130) twisted together and designed or laid together thermally insulated from the environment ([0039]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said at least one enclosure of Dirk with concept teachings of Kukin to include characterized in that at least one of said at least one enclosure or said module further comprise thermal insulation and are thermally insulated (as recited in claim 1); wherein the at least one enclosure comprises a thermally insulated first enclosure operable to receive the element to be tested (as recited in claim 4); wherein the at least one enclosure comprises two walls defining a depressurized volume between said two walls (as recited in claim 8), to reduce influence of temperature fluctuations on readings of differential pressure readings ([0006-0007]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce influence of temperature fluctuations on readings of differential pressure readings) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As to claim 7, modified Dirk teaches all limitations of claim 1, Dirk further teaches 
wherein said at least one enclosure 370 operable to receive the element 140 to be tested further houses the measuring module 250 (fig.3).  

As to claims 8 and 14, claims 8 and 14 are rejected as reasons stated in the rejection of claim 1.



As to claim 11, modified Dirk teaches all limitations of claims 1-9, Dirk further teaches wherein said at least one enclosure 370 comprises one or more cavities ([0040]: test chamber 130, reference chamber 110 (or one or more cavities)) operable to receive the element 140 to be tested and a reference element 218 ([0035]).  

As to claim 12, modified Dirk teaches all limitations of claims 1-9 and 11, Dirk further teaches wherein the one or more cavities (130,110) comprises a first cavity and a second cavity (fig.2: test chamber 130 corresponds to “a first cavity”; reference chamber 110 corresponds to “a second cavity”), and wherein the at least one aeraulic connection 262, 264 comprises at least two conduits 262, 264 connecting said first and second cavities (130,110) to the pressure sensor 250, said at least two conduits being substantially symmetrical (fig.2-3; [0035]: hose lines 262, 264 corresponds to “at least two conduits”).  

As to claim 13, modified Dirk teaches all limitations of claims 1-9 and 11, Dirk further teaches wherein the one or more cavities (130,110) comprises a first cavity and a second cavity (fig.2: test chamber 130 corresponds to “a first cavity”; reference chamber 110 corresponds to “a second cavity”), and wherein the at least one aeraulic connection 262, 264 comprises at least two conduits 262, 264 connecting the element 140 to be tested and the reference element 218 to the pressure sensor 250, the at least two conduits 262, 264 being substantially symmetrical ([0035] and fig.2-3: hose lines 262, 264 corresponds to “at least two conduits”).  

Claims 2-3 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dirk – DE102012216868 (English Translation) and further in view of Kukin – SU 1237923 A1 (English Translation), and further in further view of Olaf – FR 3005642 A1 (English Translation).
As to claim 2, modified Dirk teaches all limitations of claim 1, it does not explicitly teach wherein the thermal insulation of said at least one of said at least one enclosure or said measuring module further comprises a material having a thermal conductivity less than 0.05 W.m-1.K-1 at 20°C. 
Olaf teaches a concept of: a good thermal insulating material having a thermal conductivity less than 0.05 W.m-1.K-1 at 20°C ([0006]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said at least one enclosure of Dirk with concept teachings of Kukin to include wherein the thermal insulation of said at least one of said at least one enclosure or said measuring module further comprises a material having a thermal conductivity less than 0.05 W.m-1.K-1 at 20°C (as recited in claim 2); wherein the thermal insulation comprises a material having a thermal conductivity less than 0.03 W.m-1.K-1 at 20°C (as recited in claim 3), for good thermal insulating material ([0006]), and since it has been held to be within the general skill of a worker in the art to select a known material (i.e. a material having a thermal conductivity less than 0.05 W.m-1.K-1 at 20°C or less than 0.03 W.m-1.K-1 at 20°C) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. a thermal conductivity less than 0.05 W.m-1.K-1 at 20°C or less than 0.03 W.m-1.K-1 at 20°C) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

As to claims 3 and 15, claims 3 and 15 are rejected as reasons stated in the rejection of claim 2. 

Claims 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dirk – DE102012216868 (English Translation) and further in view of Kukin – SU 1237923 A1 (English Translation) and Olaf – FR 3005642 A1 (English Translation), and further in further view of Fukushima – US 20180328812.
As to claim 16, modified Dirk teaches all limitations of claim 15, Dirk further teaches wherein the at least one enclosure 370 comprises a first enclosure 130 having at least one cavity 130 operable to receive the element 140 to be tested (fig.2-3); the first enclosure having the thermal insulation (see reasons stated in the rejection of claims 1-2), it does not explicitly teach a {YB:01198073.DOCX }12second enclosure operable to receive the measuring module, second enclosure having the thermal insulation.  
Fukushima teaches a concept of: having an enclosure 1a operable to receive measuring module 33 ([0075] and fig.3: differential pressure gauge 33), and another enclosure 1b operable to receive element 9 to be tested (fig.3).
Since Dirk teaches differential pressure test device 250, the hose lines 262, 264, the reference chamber 110, the test chamber 130 and the specimens to be tested 140 are arranged in the heat transfer channel of the temperature compensation device 370 ([0040]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said at least one enclosure 370 of Dirk with concept teachings of Kukin to further include wherein the at least one enclosure comprises a {YB:01198073.DOCX }12second enclosure operable to receive the measuring module, second enclosure having the thermal insulation, to reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As best understood, as to claim 17, modified Dirk teaches all limitations of claims 15-16, it does not explicitly teach wherein the second enclosure is positioned in outer surrounding relation to the first enclosure defining an intercalated volume between the second enclosure and the first enclosure; the device further comprising a circulation device positioned within the second enclosure and operable to circulate a fluid positioned in the intercalated volume.  
Since modified Dirk teaches said second enclosure (as reasons stated in the rejection of claim 4), and since Kukin teaches a concept of: vacuumized (or depressurized) cavity of container 3 (hence, container 3 corresponds to an intercalated volume forming by one layer of housing surround another layer of housing) provide thermal insulation of chamber 1 reduces the influence of temperature fluctuations on readings of differential pressure readings ([0006-0007]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said second enclosure of modified Dirk to further include wherein the second enclosure is positioned in outer surrounding relation to the first enclosure defining an intercalated volume between the second enclosure and the first enclosure, to further reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to further reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Modified Dirk does not explicitly teach the device further comprising a circulation device positioned within the second enclosure and operable to circulate a fluid positioned in the intercalated volume.  
370 or the at least one enclosure 370 with a heat transfer channel can be designed to guide a temperature control air flow to flow (or agitate) around the differential pressure testing device ([0018] of Dirk), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intercalated volume of modified Dirk to further include a circulation device positioned within the second enclosure and operable to circulate a fluid positioned in the intercalated volume. This is important because it offers further advantage that thermal coupling of devices and aeraulic connection (hoses) to one another and thus a temperature equalization between them is particularly effective (Dirk [0018]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to further provide thermal coupling of devices and aeraulic connection to one another and thus a temperature equalization between them is particularly effective) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As best understood, as to claim 18, modified Dirk teaches all limitations of claims 15-16, it does not explicitly teach a housing surrounding the second enclosure defining an intercalated volume between the housing and the second enclosure; and a circulation device positioned within the housing operable to circulate a fluid positioned in the intercalated volume.  
Since modified Dirk teaches said second enclosure (as reasons stated in the rejection of claim 4), and since Kukin teaches a concept of: vacuumized (or depressurized) cavity of container 3 (hence, container 3 corresponds to an intercalated volume forming by one layer of housing surround another layer of housing) provide thermal insulation of chamber 1 reduces the influence of temperature fluctuations on readings of differential pressure readings ([0006-0007]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said second enclosure of modified Dirk to further further reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to further reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Modified Dirk does not explicitly teach a circulation device positioned within the housing operable to circulate a fluid positioned in the intercalated volume.  
Dirk teaches another embodiment in which a temperature compensation device 370 or the at least one enclosure 370 with a heat transfer channel can be designed to guide a temperature control air flow to flow (or agitate) around the differential pressure testing device ([0018] of Dirk), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intercalated volume of modified Dirk to further include a circulation device positioned within the housing operable to circulate a fluid positioned in the intercalated volume. This is important because it offers further advantage that thermal coupling of devices and aeraulic connection (hoses) to one another and thus a temperature equalization between them is particularly effective (Dirk [0018]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to further provide thermal coupling of devices and aeraulic connection to one another and thus a temperature equalization between them is particularly effective) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

130, but it does not explicitly teach wherein the first enclosure having at least one cavity, wherein the at least one cavity comprises a first cavity for receipt of the element to be tested and a second cavity for receipt of a reference element, the aeraulic connection connected to the first enclosure, the element to be tested and the reference element.
Since Fukushima teaches a concept of: having enclosure/cavity 1b comprises a first cavity for receipt of the element 9 to be tested and a second cavity 8, aeraulic connection connected to the enclosure/cavity 1b, the element 9 to be tested and the second cavity 8 (fig.2 of Fukushima), and since Dirk teaches a reference chamber 110 for receipt of a reference element 218 (fig.2 of Dirk), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said first cavity 130 and second cavity 110 of Dirk with concept teachings of Fukushima to encircle said first cavity 130 and second cavity 110 of Dirk within/inside a cavity/enclosure/container such that wherein the first enclosure having at least one cavity, wherein the at least one cavity comprises a first cavity for receipt of the element to be tested and a second cavity for receipt of a reference element, the aeraulic connection connected to the first enclosure, the element to be tested and the reference element (as recited in claim 19), for organization/neat aspect while still solve the same problem: to detect leak while reducing influence of temperature fluctuations on readings of differential pressure readings, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for organization/neat aspect while still solve the same problem: to detect leak while reducing influence of temperature fluctuations on readings of differential pressure readings) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dirk – DE102012216868 (English Translation) and further in view of Kukin – SU 1237923 A1 (English Translation), and further in further view of Fukushima – US 20180328812.
As to claim 4, modified Dirk teaches all limitations of claim 1, Dirk further teaches wherein the at least one enclosure 370 comprises a thermally insulated first enclosure 130 having at least one cavity 130 operable to receive the element 140 to be tested (fig.2-3 and reasons stated in the rejection of claim 1); the first enclosure 130 having the thermal insulation (see reasons stated in the rejection of claim 1), it does not explicitly teach a thermally insulated second enclosure operable to house the measuring module.  
Fukushima teaches a concept of: having an enclosure 1a operable to receive measuring module 33 ([0075] and fig.3: differential pressure gauge 33), and another enclosure 1b operable to receive element 9 to be tested (fig.3).
Since Dirk teaches differential pressure test device 250, the hose lines 262, 264, the reference chamber 110, the test chamber 130 and the specimens to be tested 140 are arranged in the heat transfer channel of the temperature compensation device 370 ([0040]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said at least one enclosure 370 of Dirk with concept teachings of Kukin to further include a thermally insulated second enclosure operable to house the measuring module, to reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  


Since modified Dirk teaches said second enclosure (as reasons stated in the rejection of claim 4), and since Kukin teaches a concept of: vacuumized (or depressurized) cavity of container 3 (hence, container 3 corresponds to an intercalated volume forming by one layer of housing surround another layer of housing) provide thermal insulation of chamber 1 reduces the influence of temperature fluctuations on readings of differential pressure readings ([0006-0007]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify said second enclosure of modified Dirk to further include a housing including an outer wall surrounding said second enclosure, the outer wall and the second enclosure defining an intercalated volume, to further reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to further reduce influence of temperature fluctuations on readings of differential pressure readings of the differential pressure sensor or measuring module) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

As best understood, as to claim 6, modified Dirk teaches all limitations of claims 1 and 4-5, it does not explicitly teach further comprising a ventilation device operable to agitate a gas in the intercalated volume.  
Dirk teaches another embodiment in which a temperature compensation device 370 or the at least one enclosure 370 with a heat transfer channel can be designed to guide a temperature control air flow to flow (or agitate) around the differential pressure testing device ([0018] of Dirk), it would have been obvious to a person of ordinary skill in the art before the (as recited in claim 5) of modified Dirk to further include a ventilation device operable to agitate a gas in the intercalated volume. This is important because it offers further advantage that thermal coupling of devices and aeraulic connection (or hoses) to one another and thus a temperature equalization between them is particularly effective (Dirk [0018]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to further provide thermal coupling of devices and aeraulic connection to one another and thus a temperature equalization between them is particularly effective) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861